Citation Nr: 0533222	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-28 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted, to 
reopen a claim of service connection for left knee total 
arthroplasty as secondary to the service connected right knee 
arthroplasty status post dislocation of semilunar cartilage, 
degenerative joint disease.

2.  Entitlement to service connection for left knee total 
arthroplasty as secondary to the service connected right knee 
arthroplasty status post dislocation of semilunar cartilage, 
degenerative joint disease.

3.  Whether new and material evidence has been submitted, to 
reopen a claim of service connection for a low back 
disability as secondary to the service connected right knee 
arthroplasty status post dislocation of semilunar cartilage, 
degenerative joint disease.

4.  Entitlement to service connection for a low back 
disability as secondary to the service connected right knee 
arthroplasty status post dislocation of semilunar cartilage, 
degenerative joint disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 through 
March 1946.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, in December 2002, which found no new and 
material evidence to reopen the claims.  The Board notes 
that, in a subsequent June 2003 rating decision, the RO 
appears to have made an implicit determination that new and 
material evidence has been presented with respect to both 
claims on appeal.  Even though the original denial of the 
claim was noted, the decision addressed the merits of the 
underlying claim of service connection.  Despite this 
implicit determination reached by the RO, the Board must find 
new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

The veteran provided testimony at a video conference hearing 
conducted by the undersigned Veterans Law Judge in January 
2005.  The transcript issued following the hearing is of 
record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  In a May 1998 rating decision, the RO denied service 
connection for left knee total arthroplasty as secondary to 
the service connected right knee total arthroplasty.  In a 
letter dated in June 1998, the veteran was informed of this 
decision and of his appeal rights, but did not file a notice 
of disagreement to initiate further review of the decision.

3.  The evidence of record submitted after the issuance of 
the May 1998 rating decision is new evidence that, by itself 
or when considered with evidence of record before the May 
1998 rating decision, relates to unestablished facts 
necessary to substantiate a claim of entitlement to service 
connection for left knee arthroplasty as secondary to the 
service connected right knee arthroplasty status post 
dislocation of semilunar cartilage, degenerative joint 
disease.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current left knee 
condition was present in service, etiologically related to 
service or for one year thereafter, or caused or chronically 
worsened by the veteran's service-connected right knee 
arthroplasty status post dislocation of semilunar cartilage, 
degenerative joint disease.

5.  In a May 1998 rating decision, the RO denied service 
connection for a low back condition as secondary to the 
service connected right knee total arthroplasty.  In a letter 
dated in June 1998, the veteran was informed of this decision 
and of his appeal rights, but did not file a notice of 
disagreement to initiate further review of the decision.

6.  The evidence of record submitted after the issuance of 
the May 1998 rating decision is new evidence that, by itself 
or when considered with evidence of record before the May 
1998 rating decision, relates to unestablished facts 
necessary to substantiate a claim of entitlement to service 
connection for low back condition as secondary to service 
connected right knee arthroplasty status post dislocation of 
semilunar cartilage with degenerative joint disease.

7.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current low back 
condition was present in service or for one year thereafter, 
etiologically related to service, or caused or chronically 
worsened by service-connected right knee arthroplasty status 
post dislocation of semilunar cartilage, degenerative joint 
disease.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the May 
1998 rating decision to reopen the claim of entitlement to 
service connection for left knee arthroplasty as secondary to 
the right knee arthroplasty status post dislocation semilunar 
cartilage, degenerative joint disease.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  The claimed left knee condition was not incurred in or 
aggravated during active service, may not be presumed to have 
been incurred in service, and it is not proximately due to or 
the result of a service connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2005).

3.  New and material evidence has been received since the May 
1998 rating decision to reopen the claim of entitlement to 
service connection for a low back condition as secondary to 
the right knee arthroplasty status post dislocation semilunar 
cartilage, degenerative joint disease.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

4.  The claimed low back condition was not incurred in or 
aggravated during active service, may not be presumed to have 
been incurred in service, and it is not proximately due to or 
the result of a service connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103.  In August 2001, VA issued regulations to implement the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant' s 
possession that pertains to the claim."  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claims on appeal via the December 2002 rating decision, 
the June 2004 statement of the case (SOC), and a September 
2003 RO letter.  Specifically, the appellant has been 
informed the standard of new and material evidence, as well 
as of the need to provide evidence showing that the claimed 
disabilities are related to his active service, or are caused 
by a service connected condition.  In addition, via the June 
2004 SOC and the September 2003 RO letter, the veteran was 
provided with specific information concerning the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  Id..

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in December 2002, and the RO issued 
the letter and the SOC informing the veteran of the notice 
and duty to assist the appellant in the development of the 
claim in September 2003.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case, if any, was harmless error for the reasons specified 
below.  See VAOPGCPREC 7-2004.

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104 
(2005).  There simply is no "adverse determination" for the 
appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 (West 2002) to proffer new 
and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  Therefore, to decide 
the appeal regarding the veteran's claim discussed herein 
would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth element" 
per se, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  By the informational letter, the 
rating decisions, and the SOC, VA satisfied the fourth 
element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Factual Background

The veteran was first denied on the merits of his claim for 
service connection of a left knee condition by an August 1990 
rating decision.  With respect to the veteran's left knee, 
the pertinent evidence of record at the time of this rating 
decision included statements by the veteran and his 
representative, the veteran's service medical records, and 
records of VA medical treatment.  Service medical records are 
negative for treatment of a left knee condition.  The only 
reference to in service trauma is a report of injury to the 
veteran's right knee which occurred while he was playing 
handball.  A VA medical record from May 1948 lists "Injury of 
left knee following operation for semi lunar cartilage 
removal" as one of four diagnoses.  Other records from this 
date, including an orthopedic examination, only refer to the 
veteran's right knee.  A report of physical examination from 
this same date refers to observations of scarring on the 
right knee, but not the left.

VA treatment records from March 1981 referred to an 
automobile accident where, in 1955, the veteran sought 
treatment at a private hospital after being struck in the mid 
section by a truck bumper.  Also at this time, the first 
mention is made of being "brushed by a tank" in 1943 while 
serving on Johnson Island.  Other evidence of record at the 
time of the August 1990 rating decision showed that the 
veteran was diagnosed with bilateral degenerative joint 
disease and underwent a total left knee arthroplasty in 1989.  
The RO denied the claim because the veteran's claimed 
condition was not found to have been incurred or aggravated 
during the veteran's period of active duty or for one year 
thereafter.  In addition, no evidence was found that 
attributed causation of his left knee condition to his 
service connected right knee disorder.

The veteran appealed this decision by NOD dated September 
1990.  Another rating decision was issued in April 1991.  The 
additional pertinent evidence of record at the time of this 
rating decision includes a November 1990 VA Form 1-9, wherein 
the veteran links service on Midway Island to his current 
left knee condition.  He also advances an argument that his 
change in posture because of the right knee disorder has 
caused his left knee condition.  VA records from December 
1990 indicate the veteran underwent a right knee total 
arthroplasty to treat his degenerative joint disease.  Other 
records show ongoing treatment for both knee conditions from 
1981 through 1992.  The first instance of left knee treatment 
is noted in an outpatient record from April 1982.  The first 
mention of back pain appears VA outpatient records dated in 
May 1988.  A VA outpatient record from 1988 or 1989 indicates 
that the veteran suffered multiple traumas to his joints in 
his occupation as a mechanic.  This note occurred during a 
visit to address the veteran's degenerative joint disease.

After the issuance of an SSOC and the April 1991 rating 
decision, he perfected his appeal in a timely manner.  
However, after additional development the veteran informed 
the RO that he was satisfied with the benefits granted.  No 
further action was undertaken and the veteran's claims file 
was not forwarded to the Board.

By rating decision of April 1998, the RO declined to reopen 
the veteran's claim of service connection for left total knee 
replacement.  In addition, the veteran's initial claim for 
service connection of a low back condition, claimed as 
secondary to the veteran's service connected right knee 
condition, was denied by this decision.  New evidence at this 
time included a VA Form 21-2545, dated July 1990, where the 
veteran stated "the left knee went out from putting too much 
pressure on it to relieve the pain in the right knee."  In 
addition, the veteran's VA medical records from December 1997 
addressed a current condition of polyradiculopathy on the 
right side L3, 4, &5, as well as bilaterally on the S1 joint 
area.  In the April 1998 rating decision, the RO found no new 
and material evidence to reopen the veteran's left knee 
claim, and denied the veteran's low back claim because of no 
evidence of a condition in service and no evidence linking 
his current condition to service.

One month later, in May 1998, another rating decision was 
issued on the veteran's claims.  New evidence at this time 
included VA treatment records from May 1996 through March 
1998.  VA radiology records of the veteran's knee from May 
1997 show arthroplasty of the knees, bilaterally.  X-ray 
reports of the lumbar spine from October 1997 included 
findings of moderately advanced hypertrophic and degenerative 
change with disk space narrowing at multiple levels.  In 
December 1997, the veteran underwent a VA spine MRI, 
whereupon he was diagnosed with severe spinal stenosis at the 
L3-4 and L4-5 levels, secondary to degenerative disk disease, 
degenerative facet disease and ligamentus hypertrophy.  
Moderate spinal stenosis was found at the L2-3 level.  The 
May 1998 rating decision denied service connection for both 
the veteran's left knee and spine conditions.  The findings 
of prior rating decisions were reiterated.  Also, there was 
no medical opinion of record at the time that linked the 
veteran's claimed disorders to his military service.

Evidence presented or secured since the May 1998 rating 
decision includes a medical statement submitted by a VA 
physician, dated in January 2003.  The VA physician opines 
that "Back pain is radiating down both [lower extremities] 
and I am of the opinion that the condition in this [patient's 
service connected right] knee is aggravatiog [sic] both his 
[left] knee and his [lumbosacral] spine."  In addition, 
outpatient treatments from June 2008 through April 2003 note 
continuing diagnosis of stenosis and degenerative joint 
disease in the spine and arthroplasty in both knees.

In June 2003, the veteran underwent a VA examination at 
Bohica Orthopedics.  The claims file was reviewed and the 
veteran's medical history, to include service, was discussed.  
With respect to the knees, the examiner noted the veteran's 
complaints of difficulty with standing or walking for any 
length of time.  The veteran's current x-rays were also 
discussed and the examiner's impressions addressed total 
bilateral knee arthroplasty, secondary to osteoarthritis.  
The examiner then opined that, "with a reasonable degree of 
medical probability this patient's left knee condition is a 
stand alone entity."  He also stated that it was just as 
likely that the veteran's left knee osteoarthritis is 
secondary to a normal aging process.  He then stated that the 
veteran's left knee condition is "neither aggravated nor 
adjunct to his service connected right knee."

Addressing the spine, the veteran's Bohica Orthopedics 
examiner again noted a review of the claims file.  The 
veteran's complaints of pain were also noted, along with 
burning and numbness in both legs.  Other manifestations of 
his condition were discussed and x-ray projections were 
viewed.  Based on this examination, the veteran was found to 
have severe lumbar degenerative disc disease with associated 
spinal stenosis.  Right lower extremity radiculopathy was 
also found, along with spinal claudication secondary to the 
degenerative disk disease.  The examiner then opined that, 
"with a reasonable degree of medical probability", the 
veteran's low back condition is a "stand alone entity" and 
unrelated to his service connected right knee.  As with the 
left knee opinion, the examiner goes on to state that "it is 
just as likely as not the patient's intervertebral disc 
disease is just as likely as not related to an aging 
process."  The examiner then attributed the veteran's 
ambulation problems and symptomatology with his "nonservice 
connected lumbar degenerative disc disease and spinal 
stenosis."

A subsequent VA electromyogram consultation in June 2003 
indicates ongoing symptoms related to the veteran's spine 
condition.  On his July 2004 VA Form 9 (substantive appeal) 
the veteran states that the opinion of VA physician from the 
January 2003 VA outpatient report validates his claim under 
38 C.F.R. § 3.310.  In correspondence dated October 2004, the 
veteran's representative adds that the veteran is entitled to 
service connection for the incremental increase in severity 
of a nonservice connected disability that is caused by a 
service connected disability.

In a January 2005 hearing before the Board, the veteran 
testified that, during service, he was on exercises in Italy 
when he was knocked down by a tracked vehicle.  He stated 
that his back and hip were fractured and his knee was 
dislocated during this incident.  He then claimed to have 
been in a body cast for six weeks before being put on light 
duty.  In response to questioning by his representative, the 
veteran testified that his left knee was not hurt at the 
time.  The veteran then stated that pain in his left knee 
began in 1946.  The veteran also discussed his right knee 
problems from around the time of service.

The veteran testified that he underwent surgery for his left 
knee in the late eighties.  He then testified that his back 
hurt since his purported injury during active duty.  
Addressing weight shifting, the veteran indicated that he 
always favored the right side of his body and put pressure on 
his left side.  He also indicated that falling down, 
secondary to his knee giving out, did not help his back 
condition.  The veteran then testified that spinal x-rays 
were taken after his in-service back injury.  His examiner 
asked if they found broken vertebrae in these films and the 
veteran responded "Yeah, the bruises and stuff like that."

Testifying regarding the VA physician who wrote the January 
2003 outpatient report that related the veteran's left knee 
and spine condition to his service connected right knee 
disorder, the veteran stated that his physician believed his 
weight shifting put added pressure on his spine and caused it 
to move.  He indicated that he is seen by VA doctors about 
every six months for his knees and back.

In continuing testimony, the veteran stated that his back 
problems started 6 months after the in-service accident.  He 
also stated that he got medicine from sick bay during service 
for this condition.  The veteran reported that the first post 
service treatment for his left knee and spine would have 
occurred between 1949 and the early 1950's.  In closing, the 
veteran's representative argued that he would be interested 
in a VA examination to ascertain whether aggravation of the 
veteran's nonservice connected disabilities was caused by his 
service connected right knee condition.

Analysis

I. New and Material

The record shows that a rating decision dated May 1998, and 
issued by the RO in June 1998, denied the veteran's claim of 
entitlement to service connection for left knee total 
arthroplasty and low back condition, both as secondary to 
service connected right knee total arthroplasty.  Although 
the veteran was informed of this determination and of his 
appellate rights in the June 1998 RO notice letter, he did 
not initiate an appeal.  The rating decision therefore became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.201, 20.202, 20.302, 20.1103. However, a claim 
will be reopened if new and material evidence has been 
submitted since the last final disallowance of the claim on 
any basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity." Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).

The veteran's application to reopen his claim for service 
connection for both his left knee and his low back condition 
was received in September 2002, and evidence has been 
received in support of the application.

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
RO received the veteran's claim to reopen in September 2002, 
after the amended regulation went into effect.  Therefore, 
the Board will apply the amended regulation.

Where, as here, a claim to reopen is presented, a two-step 
analysis is performed. The first step is a determination of 
whether evidence presented or secured since the last final 
denial of the claim is "new and material."  See 38 U.S.C.A. § 
5108; Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

Second, if VA determines that new and material evidence has 
been submitted, it may then evaluate the merits of the claim 
based on the entire record, after ensuring that the duty to 
assist has been fulfilled.  In order for evidence to be 
sufficient to reopen a previously denied and final claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.

The May 1998 rating decision was predicated on the fact that 
the claims file contained no evidence of an in-service 
disability in the veteran's left knee or his lumbar spine.  
In addition, previous ratings found no evidence relating his 
current left knee and low back condition to his service or 
the presumptive period after service, and no medical evidence 
that these conditions were proximately due to or the result 
of the veteran's service connected right knee disorder.

In a January 2005 hearing before the Board, the veteran gave 
new testimony that he was in a full body cast during service, 
in order to treat a spine and hip injury that was incurred 
when the veteran was struck by a tracked vehicle in Italy.  
While this testimony is the only evidence of such an accident 
anywhere in the claims file, evidence submitted to reopen a 
claim is presumed to be true for the purpose of determining 
whether new and material evidence has been submitted, without 
regard to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 200 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The statements described are evidence of an in 
service injury.  This is a material element for establishing 
a claim of service connection under 38 C.F.R. § 3.303.  
Accordingly, this is new and material evidence.

VA outpatient records include a January 2003 opinion which 
clearly indicates the veteran's service connected right knee 
disability aggravates his left knee and low back conditions.  
There was no similar evidence incorporated in the claims file 
at any point in time prior to this, so it is new.  Moreover, 
this evidence may establish that the veteran's non-service 
connected conditions are "proximately due to or the result 
of" the veteran's service connected right knee condition.  
See 38 C.F.R. § 3.310.  Therefore, this evidence raises a 
reasonable possibility of substantiating his claim under 
38 C.F.R. § 3.156.  Accordingly, this evidence is new and 
material.

In consideration of all of the foregoing, and having found 
that new and material evidence has been presented since May 
1998, the previously denied claims of entitlement to service 
connection for left knee arthroplasty and low back 
disability, both claimed as secondary to the veteran's 
service connected right knee arthroplasty status post 
dislocation semilunar cartilage and degenerative joint 
disease, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).


II. Service Connection

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be allowed on a 
presumptive basis for certain chronic diseases, such as 
arthritis, if manifested to a compensable degree within a one 
year period of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  In addition, disability which is proximately due to 
or the result of a service connected disease or injury shall 
be service connected.  See 38 C.F.R. § 3.310 (2005).  The 
Court has held that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection to be granted 38 C.F.R. § 3.303(b).  The 
chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where evidence, regardless of its date, shows that the 
veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the Court, lay 
observation would be competent.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

Upon a review of the evidence, the Board finds that evidence 
does not support a grant of service connection for left knee 
arthroplasty or low back condition as being incurred in 
service or present to a compensable degree within one year 
after service, to include the claim that it is proximately 
due to the service-connected right knee arthroplasty status 
post dislocation semilunar cartilage, degenerative joint 
disease.

In this case, during the January 2005 video conference 
hearing, the veteran testified that he currently suffers from 
a left knee and a low back condition, which is secondary to 
his service-connected right knee disorder.  He also reported 
that he now goes to a VA Medical Center (VAMC) about every 
six months for his low back and bilateral knee conditions.  
He has not expressed having received private treatment for 
the claimed left knee and low back disorders.

The Board again notes the veteran's reports of an accident 
with a tracked vehicle in Italy during World War II, and the 
veteran's reports of being in a body cast for 6 weeks.  With 
respect to the service medical records, there is no evidence 
of treatment for any low back or left knee condition during 
service.  The only reference to an in service injury is a 
medical record that indicates the veteran injured his right 
knee while playing handball.  The first real indication of 
left knee problems arises in VA records from April 1982, 
almost 36 years after the veteran left active service.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).  Almost 42 years elapsed before the 
first medical indicia of low back pain.  Id.  The Board also 
notes that the veteran reported in 1988 that his job as a 
mechanic resulted in multiple traumas, which the examiner at 
that time found fit to note in an exam relating to the 
veteran's degenerative joint disease.

Other post service medical evidence includes records from 
January 1981 forward that reflect treatment and progression 
of the veteran's left knee and low back conditions.

The Board is aware of the veteran and his representative's 
repeated contentions that his left knee and low back 
conditions are caused by his service connected right knee 
disorder.  However, lay persons are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and such opinions are entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

There is no competent medical evidence of record which links 
the veteran's left knee and low back conditions to active 
service.  There is, however, a VA physician's outpatient note 
from January 2003 that finds the veteran's low back and spine 
conditions to be aggravated by the veteran's service 
connected right knee disability.  Such a showing could 
establish the required basis for service connection.  See 
Allen v. Brown, 7 Vet. App. at 446.  However, the examiner 
who rendered this opinion gave no indication regarding his 
evidentiary basis.  Further, he did not indicate a review of 
the claims file, to analyze the veteran's service and post-
service medical history.

In contrast, the VA Bohica Orthopedics examination was based 
upon a complete review of the veteran's claims file and 
discussion and analysis of his past medical history.  After a 
detailed physical examination of both the left knee and the 
spine, the Bohica examiner opined that the veteran's 
conditions were "stand alone entities."  Countering the 
January 2003 note of the VA physician who examined the 
veteran, the Bohica examiner stated that the veteran's left 
knee condition was not aggravated by his right knee 
condition.  Further, he opined that the veteran's spine 
condition is unrelated to his service connected knee.  
Because this opinion is based on a thorough review of the 
claims file and the medical evidence of record, the Board 
finds this examiner's report to be highly probative.  The 
weight of this evidence is persuasive and the Board finds 
that it preponderates over that of the VA examiner who 
advanced the contrary opinion in January 2003.

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant. 
38 U.S.C.A. § 5107(b).  In this case, however, the medical 
records in the claims file, including the service medical 
records, are completely devoid of any evidence showing that 
left knee and low back conditions were incurred in or 
aggravated during the veteran's service, or became manifest 
within a one year period of his discharge from service.

The Board is aware of the language in the VA Bohica 
examination from June 2003, which indicates that the 
veteran's conditions are "just as likely" attributable to 
some other cause.  Because the other language in the 
examiner's opinion clearly states that the veteran's claimed 
conditions are not linked to service or a service connected 
condition, the Board does not find this language to imply, in 
any way, that the opinion of the examiner was neutral on this 
matter.  The weight of medical evidence is against a finding 
that the veteran's left knee and low back conditions are 
proximately due to a service-connected right knee disability.  
Accordingly, the Board finds that the veteran simply has not 
established any form of causal relationship between military 
service or a service connected disability, and his left knee 
arthroplasty and low back condition.


Given the above-described medical evidence, the Board finds 
that the evidence is not in at least relative equipoise, and 
that the reasonable doubt rule is not for application in this 
case.  As such, the veteran's claim of service connection for 
left knee arthroplasty and a low back condition, to include a 
claim that is was secondarily caused or aggravated by the 
veteran's service connected right knee arthroplasty status 
post dislocation semilunar cartilage and degenerative joint 
disease is denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

New and material evidence having been submitted; the claim of 
entitlement to service connection for a left knee condition 
is reopened.  Entitlement to service connection for a left 
knee condition is denied.

New and material evidence having been submitted; the claim of 
entitlement to service connection for a low back condition is 
reopened.  Entitlement to service connection for a low back 
condition is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


